DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 requires a first chamber and a second chamber. Claim 16 from which claim 25 depends requires “a chamber”. It is unclear if the first and second chambers are part of the chamber introduced in claim 16 or if they are separate and distinct from the chamber claimed in claim 16. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadima (US 2017/0138605 A1).
With respect to claim 16 Cadima discloses a pan support [see Figs. 6-7] for a gas stove [see Fig. 2], said pan support comprising: a support structure [reference character 214 in Fig. 7] having a support surface for a pan [reference character 210 in Fig. 6-7]; and
a chamber [see annotated Fig. 6, below] inside the support structure for conducting a gas, said chamber having a circumferential geometry when looking from above [see Fig. 8];
wherein the support structure  has gas outlet openings [reference characters 254 and 264 in Fig. 8] in fluid connection with the chamber.


    PNG
    media_image1.png
    530
    888
    media_image1.png
    Greyscale

With respect to claim 17 Cadima discloses that the support structure surrounds a space [see annotated Fig. 9, below] and is configured to receive a wok at least partially in the space.
                          
    PNG
    media_image2.png
    406
    539
    media_image2.png
    Greyscale


	With respect to claim 18 Cadima discloses that support structure has a circular, rectangular, hexagonal, or octagonal shape when looking from above. Figs. 8-9 of Cadima show a circular structure around the burner element and a rectangular structure for the overall support structure.
	With respect to claim 19 Cadima discloses a pipe portion [reference characters 226-236 in Figs. 6-7] for receiving and/or mixing the gas, said pipe portion configured to protrude downwards from the support structure.
	With respect to claim 20 Cadima discloses the support structure comprises a ring portion and pillar portions extending from the ring portion [see Fig. 7, below].

    PNG
    media_image3.png
    660
    930
    media_image3.png
    Greyscale

	With respect to claim 21 Cadima discloses that the pillar portions protrude downwards from the ring portion [see annotated Fig. above].
	With respect to claim 22 Cadima discloses the gas outlet openings [reference characters 254 and 264 in Fig. 8] are provided at the ring portion.
	With respect to claim 23 Cadima discloses that the chamber extends in the ring portion and the pillar portion [see annotated Fig. above].
With respect to claim 24 Cadima discloses that the gas outlet openings comprise inner gas outlet openings [reference characters 254 in Fig. 7] facing inwards and outer gas outlet openings [reference character 264 in Fig. 7] facing outwards.
With respect to claim 25 Cadima discloses that the support structure comprises a first chamber [reference character 226 in Fig. 6] for a first gas portion of the gas and a second chamber [reference character 236 in Fig. 6] for a second gas portion of the gas, said first chamber being isolated from the second chamber.
	With respect to claim 26 Cadima discloses that the inner gas outlet openings are fluid connected with the first chamber and the outer gas outlet openings are fluid connected with the second chamber [see Figs. 7-8].

           
    PNG
    media_image4.png
    659
    818
    media_image4.png
    Greyscale


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadima (US 2017/0138605 A1).
With respect to claim 28 Cadima discloses a gas stove comprising a pan support [see Figs. 6-7], said pan support comprising a support structure [reference character 214 in Fig. 7]  having a support surface for a pan [reference character 210 in Fig. 6-7], and a chamber [see annotated Fig. 6, above] inside the support structure for conducting a gas, said chamber having a circumferential geometry when looking from above [see Fig. 8]; wherein the support structure has gas outlet openings [reference character 254 and 264 in Fig. 8] in fluid connection with the chamber.
With respect to claim 29 Cadima discloses that the pan support comprises a pipe portion [see “pillars” in annotated Fig. 7, above] for receiving and/or mixing the gas, said pipe portion configured to protrude downwards from the support structure.
With respect to claim 30 Cadima discloses a top sheet [reference character 102 in Fig. 3] having a through-hole [see annotated Fig. 2, below, and Fig.3 ], said pipe portion of the pan support configured to protrude at least partially into the through-hole.

                               
    PNG
    media_image5.png
    705
    665
    media_image5.png
    Greyscale


	




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadima (US 2017/0138605 A1) in view of Cadima (US 2016/0201902 A1, hereinafter Cadima ‘902).
With respect to claims 30- Cadima does not disclose producing a pan support as set forth in claim 16 by a 3D-printing process.
Cadima ‘902 discloses manufacturing a burner system using a 3D additive process such as “Selective Laser Sintering” or SLS [paragraph 0029].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Cadima by forming the burner via a 3D additive process such as “Selective Laser Sintering” because the additive manufacturing process allows for the production of complex shapes and structures that would otherwise be difficult to manufacture or require a burdensome number of manufacturing steps with more traditional subtractive manufacturing methods.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762